UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 1-33726 Date of Report: November 28, 2011 ADVANCED BATTERY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 22-2497491 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) 15 West 39th Street, Suite 14A, New York, New York (Address of principal executive offices) (Zip Code) 212-391-2752 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07 Submission of Matters to a Vote of Security Holders The Annual Meeting of the Shareholders of Advanced Battery Technologies, Inc. was held on November 28, 2011. Ten members were elected to serve on the Board of Directors.The vote with respect to the election of each nominee was: For Against Withheld Broker Non-Votes Zhiguo Fu 0 Hongjun Si 0 Guopeng Gao 0 Liqui Bai 0 John McFadden 0 Ning Li 0 Shaoqiu Xia 0 Shiyan Yang 0 Cosimo Patti 0 Chi Quan Xue 0 A resolution to ratify the appointment of EFP Rotenberg, LLP to serve as the Corporation’s independent registered public accountant for the year ended December 31, 2011 was approved.The vote on the resolution was 45,452,727 votes for, 2,889,752 votes against, and 438,556 votes abstained. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCED BATTERY TECHNOLOGIES, INC. Dated: November 29, 2011 By:/s/ Zhiguo Fu Zhiguo Fu, Chief Executive Officer
